DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office action is in response to correspondence dated June 20, 2019. 
	Claims 1-20 are pending and have been examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 3, 10, and 17, Applicant recites that the donation is "substantially" a merchant defined percentage.  This term is not further defined or clarified in the specification and therefore the scope is unclear as to what would constitute a substantial percentage.  Because the scope is unclear, claims 3, 10, and 18 are indefinite.
Therefore, claims 3, 10, and 17 are rejected under 35 USC 112.

Claim Interpretation – 101
	Applicant in claims 1, 8, and 15 has recited elements that are a practical application of an abstract idea because the elements of creating a first block using an account, adding a block to a first blockchain, creating a second block without including the first data, adding the second block to a second, separate blockchain, validating the transaction by receiving a GUID, using the GUID to identify indices in the first and second blockchains, receiving encrypted blocks from the first and second blockchains of the identified indices, verifying a hash associated with the encrypted blocks, and decrypting at least one of the encrypted blocks using a private key, are more than "apply it" and are not "mere instructions" to apply the abstract idea to a computer or other technology.  See MPEP 2106.05(f)(1).  Therefore, even if an abstract idea such as tracking charitable donations is allegedly recited, Applicant has recited a practical application of an abstract idea.  This is because the charity interaction is manipulated to achieve a desired result, a tracking system for donations in a particular way to provide an auditable demonstration with 100% passthrough without mediation by a trusted third party.  See par 003 of the specification.  Therefore, for these reasons, Applicant has recited patent eligible subject matter.    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 8-10, 13, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simon et al., US PGPUB 2016/0012424 A1 ("Simon"), in view of Jayaram et al., US PGPUB 2018/0075536 A1 ("Jayaram"), further in view of Tietzen et al., US PGPUB 2008/0281690 A1 ("Tietzen").  
Per claims 1, 8, and 15, which are similar in scope, Simon teaches
Per claim 1, hardware executing software to perform a method comprising plurality of steps, wherein the steps include in par 067: "Various embodiments of the protocol 10 may be implemented utilizing any suitable computer languages (e.g., C, C++, Java, JavaScript, Visual Basic, VBScript, Delphi) and may be embodied permanently or temporarily in any type of machine, component, physical or virtual equipment, storage medium, or propagated signal capable of delivering instructions to a device."
Per claim 8,  system comprising at least one processor configured for in par 066: "Various elements of the incentive protocol system 1 may be implemented as software code to be executed by a computer processor, e.g., digital processor, of a computer system using any type of suitable computer instruction type."
	Per claim 15, a non-transitory computer-readable medium or media having stored thereon computer interpretable instructions which when executed by at least one processor, configure the at least one processor for in par 066: "Non-transitory computer-readable memory medium may include, for example, magnetic and optical memory devices such as diskettes, compact discs of both read-only and writeable varieties, optical disk drives, and hard disk drives. A non-transitory computer-readable memory medium may also include memory storage that can be physical, virtual, permanent, temporary, semi-permanent or semi-temporary."
	Then, per claims 1, 8, and 15, Simon teaches for a transaction between a merchant and an account holder for a purchase, par 019: "The present disclosure describes an incentive protocol system and methods and systems to implement incentive programs that incorporate an incentive protocol network comprising a distributed ledger/block chain."
	wherein the transaction was conducted on an account issued to the account holder by an issuer par 021: "The incentive protocol network 12 of the incentive protocol system 1 may provide a source or mechanism of value to incentivize transactional and non-transactional behaviors 16. The value may then be distributed to participants according to the parameters/rules of the system 1. For example, the value may be distributed to participants according to a value attributed to a transactional or non-transactional behavior event 16."
	receiving data fields derived from the transaction that include: first data for the transaction defined using a first merchant account;  par 035: "For example, in one embodiment, the incentive transaction communication module 26 may be configured to interface with, e.g., via one or more plugins, one or more commerce platforms 29a, 28b to receive participant transaction or non-transaction event data 14a, 14b. In this or another embodiment, the incentive transaction communication module 26 may also be configured to transmit queries requesting participant transactional or non-transactional event data 14a, 14b."  Par 036: "Commerce platforms 29a, 28b may include point of sale devices, internet based ecommerce, brick and mortar, or participant electronic devices. For example, the incentive transaction communication module 26 of the incentive module 13 may receive transactional event data 14a from point of sale devices, credit/debit card machines, participant electronic devices, or other communication device or platform."
	and second, different data for the same transaction defined using a second merchant account; in par 036: "The incentive transaction communication module 26 of the incentive module 13 may also receive non-transactional event data 14b from participant electronic devices. For example, a participant may obtain incentive transactional event data 14a or incentive non-transactional event data 14b for transmission to the incentive transaction communication module 26 by scanning a receipt, a code presented or generated at the point of sale or use, a transaction code, participant ID, etc. with a participant device within a period of time or upon presentation, and transmit the transactional or non-transactional event data 14a, 14b to the incentive transaction communication module 2"
	creating a second block from the second data for the transaction defined using the second merchant account without including the first data for the transaction defined using the first merchant account;  adding the second block to a second, separate blockchain that uses the second merchant account to track transactions, wherein the first and second blockchains each track different transaction data fields in par 037: "The distribution module 44 may also broadcast 22 the incentive transaction data 22 to the incentive protocol network 12 for inclusion in the distributed ledger/block chain 24 to confirm the incentive unit transaction comprising the incentive unit transmitted to participant wallets 22. The distribution module 44 may refer to a location where incentive unit tokens are originally “called” from the incentive protocol network 12 or distributed ledger/block chain 24 via a remote procedure call (RPC) to broadcast 22 data to the incentive protocol network 12."
	Simon does not teach creating a first block from the first data for the transaction defined using the first merchant account;  adding the first block to a first blockchain that uses the first merchant account to track transactions; 
	and validating the transaction between the merchant and the account holder by: receiving a Globally Unique IDentifer (GUID) for the transaction;  using the GUID to identify indices in the first and second blockchains
	retrieving encrypted blocks from the first and second blockchains of the identified indices; verifying a hash associated with the encrypted blocks
	and decrypting at least one of the encrypted blocks using a private key
	Jayaram teaches multiparty reconciliation systems.  See abstract.
	Jayaram teaches creating a first block from the first data for the transaction defined using the first merchant account;  adding the first block to a first blockchain that uses the first merchant account to track transactions; in par 062: "The block size of transactions contained in the request may be determined by the client. A client SDK (Software Development Kit) assists with the client server handshake and embedding on server side signatures. The SDK also persists a configurable amount of server signatures to help with restart and for random audits. Clients can also set appropriate block size for requests depending on their transaction rates. The embedding of previous server signatures in the current client block provides a way to chain requests and provide an easy mechanism to detect tampering. In addition to a client-side signature, the requests are encrypted using standard public key cryptography to provide additional defense against client impersonation. API server 608 logs all encrypted requests from the client. The encrypted requests are used, for example, during data forensics to resolve any disputes."
	Then, Jayaram teaches and validating the transaction between the merchant and the account holder by: receiving a Globally Unique IDentifer (GUID) for the transaction;  using the GUID to identify indices in the first and second blockchains in par 0108: "In some embodiments, the systems and methods described herein are distributed and the request and responses from the various systems are likely to be asynchronous. The financial management system generates a transaction id and a uuid (universal unique identifier) as a reference with each request to track the responses. In particular embodiments, the systems are heterogeneous and sometimes do not return the reference numbers back. In that situation, the amounts, the positions and the account number are used to smartly match the payments to the reference."
	Then, Jayaram teaches retrieving encrypted blocks from the first and second blockchains of the identified indices; verifying a hash associated with the encrypted blocks; in par 063: "In particular implementations, a client may communicate a combination of a previous checksum, a current transaction, and a hash of the current transaction to the financial management system. Upon receipt of the information, the financial management system checks the previous checksum and computes a new checksum, and stores the client hash, the current transaction, and the current checksum in a storage device, such as data store 604. The checksum history and hash (discussed herein) protect the integrity of the data"
	Then, Jayaram teaches and decrypting at least one of the encrypted blocks using a private key. In par 097: "As shown in FIG. 8, data store 814 stores encrypted data associated with client nodes 804 and 806. In alternate embodiments, data store 814 may store encrypted data associated with any number of client nodes. Cryptographic service ensures security of the data in data store 814 using, for example, secure bifurcated keys that are stored in node 1 key storage 810 and node 2 key storage 812. Each key is unique for the associated client node. When financial management system 802 wants to access data from data store 814, the data access request must include an appropriate key to ensure that the data access request is authorized."  See also par 0113: "The hash is saved for auditing purpose in the financial management system. In some embodiments, the financial management system then digitally signs the reconciliation report with its private key and makes it available to the participants. The principals and observers can then verify the authenticity of the reconciliation reports with an audit server, such as audit server 610 discussed above with respect to FIG. 6."
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the merchant rewards teaching of Simon with the creating blocks and verifying transactions teaching of Jayaram because Jayaram teaches that by following these teachings one can "move assets on demand by enabling authorized users to execute complex workflows. A workflow describes, for example, the sequence of activities associated with a particular transaction, such as an asset transfer."  See par 021.  This is made more secure which is important because "many asset movements are final and irreversible. Therefore, the authenticity of the request and the accuracy of the instructions are crucial."  Id.  These benefits would motivate one ordinarily skilled because one would want to execute complex workflows which would preserve authenticity of the request and accuracy of the instructions.  For these reasons, one would be motivated to modify Simon with Jayaram.  
	Simon and Jayaram do not teach and wherein the merchant is obligated to make a donation to a charity as a condition of the account holder conducting the transaction with the merchant, 
	Tietzen teaches a system to provide a loyalty engine for dynamic administration of charity donations.  See abstract.
	Tietzen teaches and wherein the merchant is obligated to make a donation to a charity as a condition of the account holder conducting the transaction with the merchant in par 039: "By operation of the loyalty engine, the operator and each participating merchant establishing rules for each participating merchant to make donations to the one or more charities, in conformity with the rules established between the operator and the one or more charities. Typically, the merchants agree to conform to commitments that they make to members that are displayed in the charity area of a website linked to the loyalty system."
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the merchant rewards teaching of Simon in combination with Jayaram with the charity donation by the merchant teaching of Tietzen because Tietzen teaches that donations are increased overall and donation levels are enhanced by using Tietzen's teachings.  See par 017.  One would be motivated to modify Simon and Jayaram to increase donations because it would provide more service options to the consumer that strengthen the relationship between merchant and consumer.  For these reasons, one would be motivated to modify Simon and Jayaram with Tietzen.
	Per claims 2, 9, and 16, which are similar in scope, Simon, Jayaram and Tietzen teach the limitations of claims 1, 8, and 15, above.  Simon does not teach transmitting information sufficient to facilitate the donation to the charity.
	Tietzen teaches transmitting information sufficient to facilitate the donation to the charity in par 039: "The members by operation of the loyalty system selecting one or more charities from a list of charities provided by the loyalty system. (22) The loyalty system applying the aforementioned rules as they apply to each participating member so as to process donations based on their applicable transactions within the loyalty system." And Par 041: " The loyalty system platform enables each of the merchants, members and charities to track the donation activity."
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the merchant rewards teaching of Simon in combination with Jayaram with the tracking charity donations teaching of Tietzen because Tietzen teaches that donations are increased overall and donation levels are enhanced by using Tietzen's teachings.  See par 017.  One would be motivated to modify Simon and Jayaram to increase donations because it would provide more service options to the consumer that strengthen the relationship between merchant and consumer.  For these reasons, one would be motivated to modify Simon and Jayaram with Tietzen.
	Per claims 3, 10, and 17, which are similar in scope, Simon, Jayaram and Tietzen teach the limitations of claims 2, 9, and 16, above.  Simon does not teach the donation is substantially a merchant defined percentage of the currency amount of the transaction.
	Tietzen teaches the donation is substantially a merchant defined percentage of the currency amount of the transaction in par 054: " For example, a merchant "A" agrees to register with the charity utility (24). Merchant "A" enters into an agreement with the operator of the loyalty system to make donations based on transactions within the loyalty system as follows: [0055] 1) Min. Transaction Amount=$100.00 [0056] 2) Date of Transaction (for current and *future accrual periods); [0057] 3) Time of Transaction (any time of day); [0058] 4) Terminal ID of retail system that captured the financial transaction; [0059] 5) SKU number of Item purchased; and [0060] 6) Donation Amount based on percentage of Total Transaction Amount (e.g. 1%)."
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the merchant rewards teaching of Simon in combination with Jayaram with the substantial charity donation teaching of Tietzen because Tietzen teaches that donations are increased overall and donation levels are enhanced by using Tietzen's teachings.  See par 017.  One would be motivated to modify Simon and Jayaram to increase donations because it would provide more service options to the consumer that strengthen the relationship between merchant and consumer.  For these reasons, one would be motivated to modify Simon and Jayaram with Tietzen.
	Per claims 6 and 13, Simon, Jayaram, and Tietzen teach the limitations of claims 1 and 8, above.  Simon does not teach a transaction processing system is coupled to a payment processing system; each said transaction is at least one of a credit transaction and a debit transaction; the payment processing system is adapted to process each said credit transaction and debit transaction; and the receiving of the data fields derived from the transaction further comprises: receiving, by the transaction processing system, a request for transaction information relating to the received data fields from a financing bank computer after the financing bank computer is notified of the transaction between the account holder and the merchant; and determining and providing, by the transaction processing system, the received data fields to the financing bank computer.
	Tietzen teaches a transaction processing system is coupled to a payment processing system in par 045: " It should also be understood that the transaction utility (38) may also be used to facilitate payments between merchants and charities, including by means of one or more intermediaries between the merchants and the charities, as further explained below." 
	Tietzen then teaches each said transaction is at least one of a credit transaction and a debit transaction; the payment processing system is adapted to process each said credit transaction and debit transaction in par 050: " For example, if a member referred by a charity decides to join the loyalty system, s/he will go to the website (36) to register a financial card and to provide personal information. In the charity area of the website (36), the member preferably indicates how s/he has been referred to the charity area; and whether he/she wishes to have one or more charities receive payments based upon member transactions using a registered financial card."
	Tietzen then teaches and the receiving of the data fields derived from the transaction further comprises: receiving, by the transaction processing system, a request for transaction information relating to the received data fields from a financing bank computer after the financing bank computer is notified of the transaction between the account holder and the merchant; and determining and providing, by the transaction processing system, the received data fields to the financing bank computer in par 075: " Suppose the following transaction data is relayed to the loyalty system: Transaction #1 Member "H": 1) Transaction Amount 240.00 2) Transaction Date Jan. 02, 2005 3) Transaction Time 09:53 AM 4) Terminal ID 232596 5) SKU Not Relayed Transaction #2: Member "I" 1) Transaction Amount 96.43 2) Transaction Date Jan. 02, 2005 3) Transaction Time 10:52 AM 4) Terminal ID 987654 5) SKU 090957 Transaction #3: Member "J"  1) Transaction Amount 9800.00 2) Transaction Date Dec. 10, 2005 3) Transaction Time 11:52 AM 4) Terminal ID 987684 5) SKU 123456."
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the merchant rewards teaching of Simon in combination with Jayaram with financial payment processing and data teaching of Tietzen because Tietzen teaches that donations are increased overall and donation levels are enhanced by using Tietzen's teachings.  See par 017.  One would be motivated to modify Simon and Jayaram to increase donations because it would provide more service options to the consumer that strengthen the relationship between merchant and consumer.  For these reasons, one would be motivated to modify Simon and Jayaram with Tietzen.
	Claims 4, 5, 11, 12, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simon et al., US PGPUB 2016/0012424 A1 ("Simon"), in view of Jayaram et al., US PGPUB 2018/0075536 A1 ("Jayaram"), further in view of Tietzen et al., US PGPUB 2008/0281690 A1 ("Tietzen"), further in view of Musiala et al., US PGPUB 2017/0300876 A1 ("Musiala").    
	Per claims 4, 11, and 18, which are similar in scope, Simon, Jayaram and Tietzen teach the limitations of claims 2, 9, and 16, above.  Simon does not teach the donation is facilitated by a predetermined smart contract having an Internet computer protocol operating so as to digitally facilitate the performance of the donation according to terms and conditions of the predetermined smart contract.
	Musiala teaches a system for administration and governance of fiat and cryptocurrency funds.  See abstract.
	Musiala teaches the donation is facilitated by a predetermined smart contract having an Internet computer protocol operating so as to digitally facilitate the performance of the donation according to terms and conditions of the predetermined smart contract in par 028: "One embodiment of the invention includes a web-based application available for download in a public, permission-less version and/or various private, permissioned versions. (Various embodiments of the Web Based Application are depicted in FIGS. 2-7.) For instance, continuing with an example of an international development and humanitarian aid mission, donors may remit donation funds through the application using established electronic payment methods. Donated funds can be remitted to an escrow account at a trustee bank. (Examples of the process by which funds are donated through a Donor portal to the Trustee Bank are depicted in FIGS. 3 and 5.) A proprietary, private/Permissioned Blockchain Smart Contracts Platform can be implemented to create a unique unit of cryptocurrency for each dollar donated. Each cryptocurrency unit can be earmarked to a specific dollar residing in the trust account, tracked using the Blockchain Smart Contracts Platform, and displayed via the web-based application. (An example of the process by which new cryptocurrency is minted as funds are received by the Trustee Bank is depicted in FIG. 12.)"
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the merchant rewards teaching of Simon in combination with Jayaram and Tietzen with the donation smart contract teaching of Musiala because Musiala teaches that " the exemplary processes may pull or receive data from the blockchain, smart contracts platform, data analytics platform, and report generation tools, and displays the data to users to streamline funds governance, promote transparency, and limit fraud, waste, and abuse."  Par 008.  One would be motivated by Musiala's teachings because such benefits would  accrue to the teachings of modified Simon and prevent fraud, for example, which can occur in financial transactions.  For these reasons, one would be motivated to modify Simon with Musiala.  
	Per claims 5, 12, and 19, which are similar in scope, Simon, Jayaram and Tietzen teach the limitations of claims 4, 11, and 18, above.  Simon does not teach the currency of the donation to the charity is a cryptocurrency.
	Musiala teaches the currency of the donation to the charity is a cryptocurrency in par 044: "For example, the application may display for the Technical Administrator data on the donors, amounts, and recipients of cryptocurrency donations during particular time periods. In another example, the application may display for the Technical Administrator data on the amounts spent by a particular contractor on various supplies, subcontracted services, and skilled and unskilled labor during a particular time period of a development project."
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the merchant rewards teaching of Simon in combination with Jayaram and Tietzen with the donation is a cryptocurrency teaching of Musiala because Musiala teaches that " the exemplary processes may pull or receive data from the blockchain, smart contracts platform, data analytics platform, and report generation tools, and displays the data to users to streamline funds governance, promote transparency, and limit fraud, waste, and abuse."  Par 008.  One would be motivated by Musiala's teachings because such benefits would  accrue to the teachings of modified Simon and prevent fraud, for example, which can occur in financial transactions.  For these reasons, one would be motivated to modify Simon with Musiala.  
	Claims 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simon et al., US PGPUB 2016/0012424 A1 ("Simon"), in view of Jayaram et al., US PGPUB 2018/0075536 A1 ("Jayaram"), further in view of Tietzen et al., US PGPUB 2008/0281690 A1 ("Tietzen"), further in view of Duffy, "Charity Miles (for iPhone) Review," PCMag.com [online], published on May 19, 2015, available at: < https://www.pcmag.com/reviews/charity-miles-for-iphone > ("Duffy").
	Per claims 7, 14, and 20, which are similar in scope, Simon, Jayaram, and Tietzen teach the limitations of claims 2, 9, and 16, above.  Simon does not teach receiving usage information from one or more operations performed by an Internet- of-Things (IOT) enabled system the purchase of which was funded by one or more said donations to the charity; and for one or more of said transactions, transmitting at least a portion of the receiving usage information to a logical address corresponding to a web-enabled mobile computing device associated with at least one of the account holder and the merchant.
	The limitation, the purchase of which was funded by one or more said donations to the charity , is the intended use of the IOT enabled system because it merely limits how the IOT system was purchased, not aspects of the IOT system itself.  See MPEP 2114(II), where the intended use is not given patentable weight.  Here, that the IOT was purchased by donations to a charity is not given patentable weight.  
	Duffy teaches an app which uses an IOT device like a smartphone to measure movement and donate to a charity.  See pages 2-3. 
	Duffy teaches receiving usage information from one or more operations performed by an Internet- of-Things (IOT) enabled system the purchase of which was funded by one or more said donations to the charity; and for one or more of said transactions, transmitting at least a portion of the receiving usage information to a logical address corresponding to a web-enabled mobile computing device associated with at least one of the account holder and the merchant in pages 2-3 where people using an app to track running will send information to Charity Miles and then a donation will be made to an organization.  As shown on page 4, a company will make the donations based on the movement.
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the donation tracking teaching of Simon, Jayaram, and Tietzen with the using an IOT device to send information over the internet about tracking to make a donation teaching of Duffy because as taught on page 5, people are able to earn a little bit of money for a charity of their choice and it can really add up over time.  See page 5.  As taught on page 2, one does not need to solicit for donations in order for donations to be made.  Because Duffy teaches a way of making donations while doing another activity, and therefore facilitating more donations, one would be motivated to modify Simon, Jayaram, and Tietzen with Duffy.  
	Therefore, claims 1-20 are rejected under 35 USC 103. 
Prior Art Made of Record but Not Relied Upon
The following prior art is considered relevant to Applicant's disclosure:
	Wuehler, US PGPUB 2017/0140408 A1, "Transparent Self-Managing Rewards Program Using Blockchain and Smart Contracts"
	Teaches in par 039 using smart contracts to administer rewards (which are similar to donations in Applicant's Instant Disclosure) to a customer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562. The examiner can normally be reached M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD W. CRANDALL/Examiner, Art Unit 3689